            Case 2:19-cv-08972-CBM-FFM Document 22 Filed 12/14/19 Page 1 of 3 Page ID #:362


            1    MARCELLUS MCRAE, SBN 140308
                   mmcrae@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5    ASHLEY E. JOHNSON, application pro hac vice forthcoming
                   ajohnson@gibsondunn.com
            6    GIBSON, DUNN & CRUTCHER LLP
                 2001 Ross Avenue
            7    Suite 2100
                 Dallas, TX 75201-2911
            8    Telephone: 214.698.3100
                 Facsimile: 214.571.2900
            9
                 Attorneys for Defendant AT&T MOBILITY,
          10     LLC
          11                           UNITED STATES DISTRICT COURT
          12                          CENTRAL DISTRICT OF CALIFORNIA
          13                                    WESTERN DIVISION
          14     SETH SHAPIRO,                              CASE NO. 2:19-CV-8972-CBM-FFM
          15                       Plaintiff,               JOINT STIPULATION TO SET
                                                            PLAINTIFF’S TIME TO FILE AN
          16          v.                                    OPPOSITION TO DEFENDANT’S
                                                            MOTION TO DISMISS AND SET
          17     AT&T MOBILITY, LLC,                        DEFENDANT’S TIME TO REPLY TO
                                                            PLAINTIFF’S OPPOSITION
          18                       Defendant.
          19                                                Motion to Dismiss Filed:
                                                                 December 6, 2019
          20
                                                            Current Opposition Date:
          21                                                     January 21, 2020
                                                            New Opposition Date:
          22                                                     January 8, 2020
          23                                                Current Reply Date:
                                                                 January 28, 2020
          24                                                New Reply Date:
                                                                 January 22, 2020
          25
          26
          27
          28

Gibson, Dunn &
                 Joint Stipulation To Set Plaintiff’s Time To File an Opposition to Defendant’s Motion
Crutcher LLP            to Dismiss and Set Defendant’s Time To Reply To Plaintiff’s Opposition
                                             Case No. 2:19-cv-8972 (CBM)
            Case 2:19-cv-08972-CBM-FFM Document 22 Filed 12/14/19 Page 2 of 3 Page ID #:363


            1            JOINT STIPULATION TO SET PLAINTIFF’S TIME TO FILE AN
            2      OPPOSITION TO THE DEFENDANT’S MOTION TO DISMISS AND SET
            3            DEFENDANT’S TIME TO REPLY TO PLAINTIFF’S OPPOSITION
            4            Pursuant to Local Rule 7-1, Plaintiff Seth Shapiro (“Shapiro”) and Defendant
            5    AT&T Mobility, LLC (“AT&T”), by and through their respective counsel of record,
            6    stipulate and agree as follows:
            7            WHEREAS, Shapiro filed the Complaint in this action on October 17, 2019;
            8            WHEREAS, AT&T filed its Motion to Dismiss the Complaint on December 6,
            9    2019;
          10             WHEREAS, the hearing for AT&T’s Motion to Dismiss is set for February 18,
          11     2020;
          12             WHEREAS, the parties have met and conferred regarding (a) Shapiro’s deadline
          13     to file an Opposition to AT&T’s Motion to Dismiss and (b) AT&T’s deadline to file a
          14     Reply to the Opposition;
          15             WHEREAS, the parties agree that the deadline for filing the Opposition to
          16     AT&T’s Motion to Dismiss should be set for January 8, 2020;
          17             WHEREAS, the parties agree that the deadline for filing a Reply to Shapiro’s
          18     Opposition should be set for January 22, 2020;
          19             WHEREAS, the parties have requested one prior extension on November 5, 2019
          20     to enlarge AT&T’s time to answer the initial Complaint until December 6, 2019;
          21             WHEREAS, the stipulation will not affect any deadlines fixed by the Court;
          22             IT IS HEREBY STIPULATED AND AGREED, by and between Shapiro and
          23     AT&T through their respective counsel of record, as follows:
          24                1. The deadline for Shapiro to file his Opposition to AT&T’s Motion to
          25                   Dismiss is January 8, 2020; and
          26                2. The deadline for AT&T to file its Reply to the Opposition is January 22,
          27                   2020.
          28                                                2
Gibson, Dunn &
                 Joint Stipulation To Set Plaintiff’s Time To File an Opposition to Defendant’s Motion
Crutcher LLP            to Dismiss and Set Defendant’s Time To Reply To Plaintiff’s Opposition
                                             Case No. 2:19-cv-8972 (CBM)
            Case 2:19-cv-08972-CBM-FFM Document 22 Filed 12/14/19 Page 3 of 3 Page ID #:364


            1    Dated: December 14, 2019
            2                                            MARCELLUS MCRAE
                                                         GIBSON, DUNN & CRUTCHER LLP
            3
            4
                                                         By: /s/ Marcellus McRae
            5                                                Marcellus McRae
            6                                            Attorney for Defendant AT&T MOBILITY,
                                                         LLC
            7
            8
                                                         THOMAS D. WARREN
            9                                            PIERCE BAINBRIDGE BECK PRICE &
                                                         HECHT LLP
          10
          11
                                                         By: /s/ Thomas D. Warren
          12                                                 Thomas D. Warren
          13                                             Attorney for Plaintiff SETH SHAPIRO
          14
          15     I, Marcellus McRae, attest that all of the signatories listed, and on whose behalf the
          16     filing is submitted, concur in the filing’s content and have authorized the filing.
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28                                                 3
Gibson, Dunn &
                 Joint Stipulation To Set Plaintiff’s Time To File an Opposition to Defendant’s Motion
Crutcher LLP            to Dismiss and Set Defendant’s Time To Reply To Plaintiff’s Opposition
                                             Case No. 2:19-cv-8972 (CBM)
